Citation Nr: 0830580	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge via videoconferencing technology in 
July 2008.  A transcript of the hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no entrance examination of record.  As there is no 
evidence that retinitis pigmentosa was noted on service 
entry, the presumption of soundness applies.  In order to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence that the 
disorder at issue both pre-existed service, and was not 
aggravated by service.

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).

According to Precedent Opinions of the VA Office of General 
Counsel, service connection may be granted for congenital or 
hereditary diseases, such as retinitis pigmentosa, if 
initially manifested in or aggravated by service.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  In particular, a hereditary disease does 
not always rebut the presumption of soundness, and, thus, 
retinitis pigmentosa and most other diseases of hereditary 
origin can be incurred in service.  VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  According to this opinion, such diseases 
"can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty."  Id.  The opinion went on to explain that "Only when 
symptomatology and/or pathology exist can he or she be said 
to have developed the disease."  Id.  "In this context we use 
the term "pathology" in the sense of an active disease 
process, not just a mere predisposition to develop a disease, 
which process may or may not precede symptomatology."  Id.

In order for service connection to be granted for a 
preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's service medical records reflect that he 
reported dizzy spells in November 1973.  The impression was 
dizziness; rule out central nervous system disease, 
hypoglycemia, etc.  In May 1974 the veteran complained of 
"floaters" in his right eye.  He denied headaches, 
diplopia, focal weakness, and paresthesia.  The impression 
was vitreous floaters.  

A May 2005 letter from a private physician indicates the 
veteran's report of progressive floaters, blurriness, and 
nyctalopia dating to 1974.  The physician reported that 
examination revealed long-standing retinitis pigmentosa of 
the rod cone degenerative type.  He stated that it was 
"certainly possible" that the disease may have begun in 
1974 when the veteran developed nyctalopia during service.  

An undated statement by a service colleague, received in 
August 2007, indicates that the veteran complained of bright 
sunlight bothering his eyes, as well as trouble seeing at 
night.  

The question of whether the veteran's retinitis pigmentosa 
was incurred or aggravated during service is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, the Board concludes that a VA examination is 
necessary to determine whether the veteran clearly and 
unmistakably had retinitis pigmentosa prior to service.  If 
he is found to have had retinitis pigmentosa prior to 
service, a determination is needed as to whether that 
disorder was permanently aggravated by such service.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, this case is REMANDED for the following:

1. The AOJ should schedule a VA 
ophthalmology examination by a physician 
skilled in the diagnosis and treatment of 
such disorders, for evaluation of his 
retinitis pigmentosa.  The claims file 
and a copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination review.  
The examiner must annotate the report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the preparation of the 
examination report. All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present retinitis pigmentosa:

a.  Is it at least as likely as not that 
the veteran's retinitis pigmentosa 
initially manifested during his period of 
active service from August 1972 to July 
1975?

b.  With respect to any manifestations of 
retinitis pigmentosa found to be present 
in service, did the manifestations 
clearly and unmistakably exist prior to 
the veteran's entrance onto active duty?

c.  With respect to any manifestations of 
retinitis pigmentosa that the examiner 
believes existed prior to the veteran's 
entrance onto active duty, did the 
manifestations undergo a chronic and 
permanent increase in severity during or 
as a result of service that would be 
beyond the normal progression of the 
disorder? If the opinion is that they did 
not undergo such an increase, is it clear 
and unmistakable that it did not?

The examining physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

2.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the AOJ should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




